            Case 1:21-cv-05489-LTS Document 8 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARJA ELINA HAKANIEMI,

                                 Plaintiff,
                                                                 21-CV-5489 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
CARTER CONLON; THERESA CONLON,

                                 Defendants.

         Pursuant to the order issued July 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim on which relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 26, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
